UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                    No. 96-4176

REGINALD DWAYNE HUNTER,
Defendant-Appellant.

Appeal from the United States District Court
for the Middle District of North Carolina, at Winston-Salem.
James A. Beaty, Jr., District Judge.
(CR-95-29)

Submitted: November 21, 1996

Decided: December 9, 1996

Before HALL, WILKINS, and HAMILTON, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Walter T. Johnson, Jr., Greensboro, North Carolina, for Appellant.
Walter C. Holton, Jr., United States Attorney, Clifton T. Barrett,
Assistant United States Attorney, Mark D. Boynton, Third-year Law
Student, Winston-Salem, North Carolina, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Reginald Dwayne Hunter pled guilty to possession of ammunition
by a convicted felon, 18 U.S.C. § 922(g)(1) (1994). He was sentenced
as an armed career criminal to 216 months imprisonment. Hunter
appeals his sentence on that basis. He also appeals the denial of his
motion for a psychological evaluation. We affirm.

Hunter's conviction for being a felon in possession of ammunition
satisfied the first prong of the statutory sentencing enhancement under
18 U.S.C. § 924(e)(1) (1994). The second prong requires a defendant
to have three prior convictions of violent felonies or serious drug
offenses that were committed on different occasions.§ 924(e)(1).
Violent felonies are defined in section 924(e)(2)(B).

Hunter's prior convictions satisfy the requirements of this section.
Hunter was convicted of assault with a deadly weapon inflicting seri-
ous injury; he was subject to a term of imprisonment of up to ten
years. See United States v. Thomas, 2 F.3d 79, 81 (4th Cir. 1993),
cert. denied, 510 U.S. 1166 (1994) (aggravated assault under New
Jersey law is violent felony). Hunter was also convicted of two
common-law robberies occurring within two days of each other; each
of these offenses was also subject to a ten-year imprisonment term.
See United States v. Bowden, 975 F.2d 1080, 1082 (4th Cir. 1992),
cert. denied, 507 U.S. 945 (1993) (stating in dicta that North Carolina
common-law robbery is violent felony).

Hunter asserts that because these prior convictions were all adjudi-
cated on the same date they should count as only one conviction. This
contention is without merit. The enhancing statute only requires the
offenses to have been "committed on occasions different from one
another." § 924(e)(1); see United States v. Samuels, 970 F.2d 1312,
1315 (4th Cir. 1992). Hunter's three offenses plainly meet this stan-
dard: Hunter committed the assault offense on July 16, 1993, and
committed the robberies (which involved different victims and the use
of different weapons) on July 18, 1993, and July 20, 1993. We there-
fore find that Hunter's prior convictions satisfied both elements of the

                    2
enhancing statute and that he was properly sentenced as an armed
career criminal. We hereby affirm Hunter's conviction and sentence.

Hunter also challenges the district court's denial of his request for
a psychological evaluation. The request was based on a passage
within his presentence report that described certain antisocial behav-
iors. But Hunter does not allege, neither does the record support the
conclusion, that he lacked the ability to fully understand and appreci-
ate the nature of the charges against him, to comprehend his constitu-
tional rights, or to realize the consequences of his plea. See United
States v. Truglio, 493 F.2d 574, 578 (4th Cir. 1974) (outlining compe-
tence requirements when offering guilty plea). Further, in light of the
fact that on two occasions Hunter submitted pro se documents to the
court, in which he asserted that he was of sound mind, the district
court found no credible evidence of incompetence. We therefore find
that the district court did not abuse its discretion in denying Hunter's
request for a psychological evaluation. See United States v. West, 877
F.2d 281, 285 n.1 (4th Cir.) (standard of review), cert. denied, 493
U.S. 959 (1989). We dispense with oral argument because the facts
and legal contentions are adequately presented in the materials before
the court and argument would not aid the decisional process.

AFFIRMED

                    3